﻿It is with great pleasure, and a modest measure of pride, that I congratulate you, Sir, on behalf of the Tanzania delegation, upon your assumption of the high office of President of this General Assembly. Your special relationship with us needs no explanation. All we are left to do is to wish you great success and assure you of our total co-operation in the honoured role in which you have been placed by the international community. I wish, at the same time, to express our thanks through you to the States Members of the United Nations. The United Republic of Tanzania sees in your election to the presidency of the General Assembly a mark of appreciation of its contribution to the endeavours of this world body to promote international peace, understanding and co-operation. We are certain that you will discharge your responsibilities with skill and distinction, and thus do credit to the African region and the non-aligned group of nations to which you and your country belong.
2. Your predecessor, Ambassador Lie'vano, distinguished himself in office by his dedication, patient diplomacy, fairness, courtesy and competence. We hope his record will be an inspiration to you, and we wish him continued success in the service of his great country, Colombia.
3. Allow me now to pay a tribute to the Secretary- General, Mr. Kurt Waldheim, who has had a very busy year. His untiring efforts in search of solutions to the complex problems of the world have taken him to many places around the world. I want to recall particularly his unfailing efforts to solve the problems of southern Africa. I also recall his fruitful attendance at the sixteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU] in July in the Liberian capital—Monrovia— where he made a comprehensive review of the state of the world today. By the dedication and constructive role Mr. Waldheim has charted for his office, the prestige and the hopes that we have in this world body have been very much enhanced. We wish him continued good health.
4.	We learnt with deep shock of the untimely death, early this month, of Mr. Agostinho Neto, the President of the People's Republic of Angola. Mr. Neto and his countrymen have had a long association with my country and people, a relationship which deepened through Angola's armed struggle for independence. The association ripened in the post-independence years as, along with the other front-line States, we met, planned and worked together to discharge the duty entrusted to us by the OAU to act as a firm rear base for the armed struggle for the liberation of southern Africa. With his passing, Africa has lost a great son, a great patriot, a great freedom fighter, a great revolutionary thinker and a great statesman. I ask the Angolan delegation to convey my delegation's heartfelt condolences to the family of the late President, to the MPLA Workers Party, and to the Government and people of Angola.
5.	Since the United Nations was founded over three decades ago, visible and significant success has been achieved m the process of decolonization. Tanzania salutes the invaluable contributions made by the United Nations in enhancing the cause of peace and the freedom of millions of peoples from colonial domination and oppression. From the time the General Assembly adopted resolution 1514 (XV), 19 years ago, many countries, including my own, have joined the ranks of free and independent nations whose tribute to the United Nations is their presence in this chamber as equal Members. In this session we have admitted to membership the new State of Saint Lucia and I take this opportunity to congratulate that State and to welcome its representatives in our midst.
6.	This Organization's decolonization agenda is not yet finished; in fact, what remains is the most critical phase. In what is now almost an annual ritual, this General Assembly will address itself to the questions of Southern Rhodesia, Namibia, and South Africa, in conformity with the various resolutions of the OAU, the non-aligned movement and the United Nations. Over the past year we have seen a lot of movement but no basic change in the political situation in the region.
7.	In Rhodesia, the illegal racist regime succeeded, through a constitutional fraud and an electoral farce, in entrenching white minority rule with a front of black faces. No Member State has been deceived by these manoeuvres, and we urge the maintenance of sanctions against that regime, and the denial to it of international recognition.
8. 	The new Government of the United Kingdom has called a conference in London of all the parties to the Rhodesian conflict following the Commonwealth agreement reached at the Meeting of Heads of Government of Commonwealth Countries, at Lusaka in August, on the way to proceed to a negotiated settlement, I should like to reiterate my country's attitude to these talks.
9.	We support the Commonwealth agreement on Rhodesia. We welcome the talks and believe that they can produce agreement on a genuinely democratic constitution and on the modalities of free and fair elections acceptable to the international community to put such a constitution into effect. Ian Smith, who is avowedly against majority rule, together with his black puppet Government, must not be allowed to stand in the way of an agreement. We stress the imperative, affirmed by the United Kingdom Government itself, that independence should not be given to Rhodesia by the United Kingdom on the basis of principles and conditions essentially different from those which applied at the accession of other former British colonial territories to independence.
10.	The talks in London provide a last opportunity for a negotiated settlement. Should they fail to live up to the Lusaka agreement, there is only the alternative of war to the finish. And my country will support the Patriotic Front so that it can intensify and win that war.
11.	Namibia, which is a United Nations Territory, continues to be occupied illegally and with impunity by South Africa. South Africa has blocked the implementation of Security Council resolution 435 (1978), thus dealing a contemptuous blow to the expectations of a settlement by peaceful means. Not only has South Africa continued to defy the will of the international community over Namibia, but it continues to use that Territory to commit repeated aggression against neighbouring African States, killing and maiming thousands of defenceless refugees and engaging in the wanton destruction of property.
12.	The responsibility of the United Nations is clear: it, in its turn, must answer the challenge of South Africa. The United Nations must reaffirm and demonstrate increased support for the South West Africa People's Organization [SWAPO], the sole and legitimate representative of the people of Namibia, which is committed to ending South African occupation. Secondly, the United Nations now must impose sanctions against South Africa under Chapter VII of the Charter. Censure, in the circumstances, is not enough; it is in fact the same as condonation.
13.	In South Africa itself the regime's enforcement of the policy of apartheid has become more vicious as it receives and develops more weapons of oppression against the majority African people. More Western investment flows into the country to provide the economic buttress of apartheid and the vilest system of oppression of man by man. Once again the United Nations must institute effective measures, including sanctions, to force South Africa to abandon apartheid. To stretch the Organization's tolerance further will do great damage to its credibility.
14.	During its thirty-third session, the General Assembly affirmed the inalienable right of the Saharan people to self-determination and independence, I want to seize this opportunity sincerely to commend the Government of the brotherly Republic of Mauritania for the great statesmanship it has displayed in dealing with the problem of Western Sahara. The decision of the Mauritanian Government to withdraw from Western Sahara should be saluted by all people of good will. The people of Western Sahara, like any other people, have the right to self-determination. My Government has always given unqualified support to the Saharan people through their authentic representatives, the Frente POLISARIO, in their struggle against colonial occupation.
15.	We recall that Morocco once laid claim to the whole of Mauritania as part of its territory, refusing to recognize Mauritania's independence. But in the end it had to give up that claim. We hope that sooner, rather than later, Morocco will be persuaded to accept the right of the people of Western Sahara to self- determination and national independence.
16.	We are at the end of the Disarmament Decade, as well as the Second United Nations Development Decade. The General Assembly resolutions which declared the Disarmament Decade envisaged a relationship between disarmament and development, anticipating that resources saved from the arms industry would be diverted to social and economic development for the benefit of the population of the world. Today this objective has not been achieved. Considerable human and material resources are tied up in armament programmes, to the detriment of development, particularly for the third world.
17.	Only limited measures have been achieved in dis-armament, from the 1963 test ban Treaty to the current agreements reached within the framework of the second round of the Strategic Arms Limitation Talks [SALT]. And sometimes one is constrained to wonder if these treaties do not set the rules for spurring the arms race, rather than stopping it. Nevertheless, they do give some encouragement, because they are a pointer to the fact that the will to negotiate, to reach a broad level of disarmament, is not lacking.
18.	The developing countries have a vital interest in disarmament. They must be concerned about the ever-growing military complexes in the powerful countries in this world. Power rivalries have a habit of spilling over into the third world, causing local wars, tension between small and poor nations, and the continual diversion of scarce human and material resources to national defence. Therefore, the arms race among the big Powers contributes to world-wide inflation and increased poverty in the third-world countries and militates against co-operation for development among them. My delegation therefore supports and renews the call for general and complete disarmament under international supervision.
19.	As one of the littoral States of the Indian Ocean, my country notes with great concern that over the past few years great-Power military presence has greatly increased there. We call for greater co-operation from the great Powers and the major maritime users of that ocean in the efforts and negotiations aimed at implementing the 1971 United Nations Declaration of the Indian Ocean as a Zone of Peace.
20.	The Cyprus stalemate persists, at the cost of great human suffering. We urge the parties concerned to give momentum to the initiative taken earlier this year by our Secretary-General, Mr. Waldheim, so that apolitical settlement may be achieved, based on the independence, sovereignty, territorial integrity and non- alignment of the Republic of Cyprus.
21.	In the Middle East peace remains as elusive as it was at the time of our last session. My delegation believes and supports the view that peace cannot obtain in this region while two gross injustices are allowed to continue and to become entrenched. One is the denial to the Palestinian people of the right to a homeland and State of its own; the other is the occupation by Israel of Egyptian, Syrian and Jordanian land. We support the right of the Palestinian people, led by the Palestinian Liberation Organization, to have a State of their own; we support the right of Egypt, Syria and Jordan to use all appropriate means to recover their territory; and we energetically condemn Israel's murderous military attacks on Lebanon.
22.	To come nearer our own country: we consider that the island of Mayotte is part of the Republic of the Comoros and support that country's aspiration to maintain its political unity and territorial integrity.
23.	My delegation notes that Korea remains divided. We appreciate the Korean people's desire for peaceful reunification. We hope that this goal will be achieved, without foreign interference, on the basis of independence, peaceful reunification and a greater national unity.
24.	Mr. President, we would like to echo the ringing appeal you made in your inaugural address on the plight of refugees around the world. Refugees represent a global humanitarian problem which demands the attention of this Organization. In Africa alone we have more than 4 million refugees, who have to find resettlement in other African countries, which already find it difficult to maintain a decent standard of living for their own populations. It will be seen that the world has so far paid only scant attention, in terms of the input of resources, to resettling African refugees, some of whom are victims of oppression and of the suppression which is visited upon them by the minority racist regimes in southern Africa. We therefore support the creation of a special fund for refugees and commend all steps now being taken to alleviate the human tragedy that is taking place in South-East Asia. We hope that, as a result of the lessons of this tragedy, equal attention will be paid now and in the future to the problems of refugees in other parts of the world.
25.	The world economy is in the throes of the most severe crisis in history. Inflation, unemployment, currency fluctuations and instability in the international commodity trade have now become commonplace.
26.	The impact of this crisis is being felt by all peoples and all nations. The developing countries, however, whose economies are much weaker and more vulnerable to the influence of external conditions, have been hardest hit. Thus for many developing countries the world economic crisis has led to the deterioration of their terms of trade, the aggravation of their already severe balance-of-payments difficulties, heavier debt problems and the erosion of their meagre savings which could have been used to finance development programmes for people already living below the poverty line.
27.	Some developed countries, individually and collectively, have over the past few years adopted and implemented some measures aimed at insulating them from the impact of the world economic crisis. These measures have not only failed, but they have also aggravated the economic problems of the developing countries which have had to bear the cost of the adjustment measures adopted by those developed countries. For example, we have seen the proliferation of protectionist measures adopted by certain developed countries which then apply them to the imports of both primary and processed goods from the developing countries. These measures have produced serious constraints on both the agricultural and industrial development efforts of the developing countries and have led to further deterioration in their terms of trade.
28.	The failure of these isolated, self-seeking and piecemeal measures confirms our conviction that the economic problems which continue to haunt the world stem largely from the incompatibility between the existing international economic system designed for the colonial era, and the new realities of today's world of interdependence. These are not problems of a mere cyclical nature; they are clearly rather of a structural nature. Mankind can only be rescued from further economic disruption and political conflict through the fundamental restructuring of economic relations among nations and the establishment of a new equitable international economic order.
29.	Unfortunately movement in this direction is not spirited and there are those who think that time is an unfailing catalyst of economic regeneration. In the ongoing negotiations for the establishment of a New International Economic Order, too much time has been spent in restating the problems and too few concrete decisions have been taken. This gap between words and deeds is a manifestation of the Tack of political will in some developed countries.
30.	At the fifth session of UNCTAD in Manila a new programme of action for the least developed countries was launched but, sadly, agreement could not be reached on some of the major issues which constitute the foundation upon which the programme could be successfully built. These include market access for the manufactured goods of developing countries, reform of the international monetary system, the establishment of a compensatory financing facility to meet shortfalls in the export earnings the developing countries derive from commodities and automaticity in aid disbursement. The refusal of some developed countries to pledge contributions to the "second window' or the common fund of the Integrated Programme for Commodities is one more indication of this lack of political will.
31.	We are therefore approaching the end of the Second United Nations Development Decade with no room for complacency. With a full load of resolutions by this Assembly and other United Nations organs largely unimplemented, the backlog of action that will be carried over to the third development decade is extremely heavy. Nations and Governments should be required to renew their dedication and commitment, but above all there will be a need for the political will to translate the various decisions into a time-table of concrete action. My delegation wishes to express the hope that the third development decade will be more dynamic and that greater political commitment will emerge among Member States in the search for a more balanced world economy and greater prospects for real development in poor countries.
32.	Both at the Fourth Ministerial Meeting of the Group of 77, held at Arusha from 6 to 16 February this year, and at the recently concluded Conference of non- aligned countries,  co-operation among developing countries within the framework of national and collective self-reliance was strongly emphasized. We urge both the United Nations development system and the developed countries to give full support and assistance to the developing countries, so that they may strengthen and expand their mutual co-operation.
33.	The Third United Nations Conference on the Law of the Sea is a decisive test of the spirit of meaningful dialogue between the North and the South. Sea-bed resources declared to be the common heritage of mankind by this Assembly touch the very core of world peace and equity. The joint management of sea-bed resources should have as its primary objective the promotion of equal opportunity to acquire sea wealth and should be seen to have the effect of redistributing global wealth. The progress made thus far at the negotiations in Geneva and in particular the unanimity reached in establishing an international sea-bed authority should give all of us cause for satisfaction, despite the crucial operational details that still remain outstanding. We also trust that the Conference will respect the August 1980 deadline for concluding the negotiations.
34.	The year 1979 is the International Year of the Child, and it is now resolutely drawing to a close. I wish to commend all the Member States which have striven to make the year a success. I wish also to commend UNICEF, which was given the onerous but joyful responsibility of focusing upon and promoting the welfare of children. It is my hope that member nations will increase their contributions to UNICEF, so that the interest in and concern for the rights of the child, so widely generated in this Year, may be promulgated by permanent programmes for the development of the child. If we are to save succeeding generations from the scourge of war as the Charter enjoins us, we cannot do better than invest in our youth.
35.	We are on the threshold of a new decade. We may appraise the past decade differently. Some may see in it a neap of thwarted ambitions; others may see a pit of unrealistic expectations and demands. But on one thing we can agree. We can agree that this has been a decade of dialogue, a momentous dialogue, about how we should shape our world anew so that all its people can live in plenty and in peace; so that all its nations can survive and thrive in equality, freedom and friendship. Let us then proceed to agree that we shall make this coming decade a decade of action to promote these goals of progress and prosperity, in the spirit of the United Nations.
